Citation Nr: 0602498	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  00-24 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable disability rating for 
residuals of a simple fracture of the right sixth rib.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to 
October 1962.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the St. Louis, 
Missouri Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO granted 
service connection for residuals of a simple fracture of the 
sixth rib, and assigned a 0 percent, noncompensable 
disability rating.

An appeal for service connection for a back disorder was 
previously before the Board.  In a September 2005 rating 
decision, the RO granted service connection for degenerative 
arthritis of the lumbar spine.  The grant of service 
connection resolved the issue on appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  A fracture of the veteran's right sixth rib is not 
manifested by removal or resection of any rib.

3.  Pain and limitation of function in the veteran's low back 
is attributable to a service-connected low back disorder, and 
not to the right sixth rib fracture.

4.  From August 31, 1998, the right sixth rib fracture has 
not produced disabling symptoms.


CONCLUSION OF LAW

From August 31, 1998, the criteria for a compensable 
disability rating for residuals of a right sixth rib fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.71a, Diagnostic 
Code 5297 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In this case, the Board finds that VA has fulfilled its 
duties under the VCAA.  Written notices provided in May 2003 
and September 2004 fulfill the requirements under the VCAA to 
notify the veteran regarding the development of relevant 
evidence, including the requirement to notify the veteran to 
submit all pertinent evidence in his possession.  VA has 
conducted all appropriate development of evidence relevant to 
this case, and has secured all available pertinent evidence.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

In this case, VA issued the notice required under the VCAA in 
the May 2003 and September 2004 letters, after the initial 
adverse rating decision of May 1999.  VA followed proper 
procedures, however, in subsequent actions.  The Board 
remanded the case in September 2003.  With the September 2004 
VCAA letter, VA completed the VCAA notice requirements.  The 
veteran has had a meaningful opportunity to participate in 
the processing of his claim.  To the extent that VA has 
failed to fulfill any duty to notify and assist the veteran, 
the Board finds such error to be harmless error that would 
not reasonably affect the outcome of the case.

Rating for Rib Fracture Residuals

The veteran is seeking a compensable disability rating for 
residuals of a rib fracture during service.  He reports 
having had pain in his back since sustaining back and rib 
injuries in a motor vehicle accident during service in 1961.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the veteran appealed the initial disability 
rating that the RO assigned for the rib fracture residuals.  
The Board will consider the evidence for the entire period 
since the August 31, 1998, effective date of the grant of 
service connection, and will consider whether staged ratings 
are warranted.

The rating schedule provides for compensable disability 
ratings for the removal or resection of ribs.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5297.  The rating schedule does not 
contain any Diagnostic Code that directly addresses rib 
fractures.  38 C.F.R. Part 4.  The rating schedule does 
provide rating criteria for disabilities affecting movement 
of the back.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (2005).

Reports on medical history and examination in September 1962, 
shortly before the veteran's separation from service, 
indicate that the veteran sustained a simple fracture of the 
sixth rib in an automobile accident in 1961.  Reportedly, he 
was treated at a service hospital, and he made a full 
recovery.

The veteran received private medical treatment in 1996 for 
musculoskeletal pain in several areas, including the low 
back.  The treatment notes did not mention the history of a 
rib fracture.  In 1998, the veteran received VA treatment for 
low back pain.

In 1998, the veteran submitted a claim for service connection 
for a back condition.  In a January 1999 statement, the 
veteran wrote that he had experienced severe back and chest 
pain following a motor vehicle accident in 1961.  He stated 
that x-rays taken at a service hospital had revealed lower 
back injuries, and hairline rib fractures near the spine on 
the right side.  He indicated that ongoing pain from these 
injuries limited his ability to lift things, bend, or twist.  
He reported having intermittent pain since the accident, with 
worsening symptoms in later years.  On VA examination in 
January 1999, motion of the low back was limited and painful.

In a May 1999 rating decision, the RO granted service 
connection for residuals of that rib fracture, and assigned a 
noncompensable rating.  In that decision, the RO denied 
service connection for a back condition.

On VA medical examination in January 2005, the veteran 
reported that a fracture in the posterior aspect of his right 
sixth rib was found following the motor vehicle accident in 
1961.  Treatment in 1961 had consisted of taping of the ribs 
and pain medication.  He stated that he had continued to have 
back pain since the injury.  He indicated that the pain of 
the broken rib and the back pain were essentially one and the 
same pain.  The examiner noted paraspinous muscle spasm at 
the veteran's thoracic spine, and tenderness posteriorly in 
the rib cage.  There was no deformity in the rib cage, and no 
tenderness of the rib cage other than the paraspinous muscle 
tenderness.  Motion of the lumbar spine was limited and 
painful.  The examiner stated the impression that the 
veteran's back and rib pain was most likely from the lumbar 
spine and not from the fractured rib.

In a September 2005 rating decision, the RO granted service 
connection, effective from 1998, for degenerative arthritis 
of the lumbar spine, and granted a 20 percent disability 
rating.

The veteran has a past rib fracture, but has not had removal 
or resection of any ribs such as would warrant a compensable 
rating under Diagnostic Code 5297.  The disability the 
veteran has described is pain, weakness, and limitation of 
motion in his back and trunk.  The VA physician who examined 
the veteran in 2005 concluded that the pain and functional 
limitations of the back are attributable to the back 
disorder, and not to any residual effects from the rib 
fracture.  There is no medical finding or opinion attributing 
any current disability to the rib fracture.  The RO has 
established service connection and compensation for the 
veteran's low back disability.  The Board finds that the 
preponderance of the evidence is against the assignment of a 
compensable rating for residuals of the rib fracture for any 
period since the August 31, 1998, effective date of service 
connection.




ORDER

From August 31, 1998, a compensable disability rating for 
residuals of a fracture of the right sixth rib is denied.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


